McLaughlin, J.:
The plaintiff was appointed a receiver in sequestration proceedings, and as such moved to punish the piano company and *818its president for contempt of court in refusing to pay to him, as such receiver, an amount directed in a judgment to he paid.
The defendant Garden is the husband of one Lillian I. Garden. In 1883 he commenced an action against her for divorce. She interposed an answer denying the material allegations of the complaint, and after issue had been joined obtained an order directing him to pay her, during the pendency of the action, $12 per week alimony. He appealed from the order but it was affirmed. After the order was granted he left this State, and has not, so far as appears, since returned. There is now due the plaintiff for alimony upwards of $17,000. He is the owner and in possession of thirteen bonds of the piano company. They are of the par value of $1,000 each, and bear interest at the rate of six per cent per annum, payable on the first of January and July of each year. Garden having refused to pay the alimony directed, the plaintiff obtained leave from the court to bring an action for the purpose of sequestering these bonds and the coupons attached and reducing them to possession. The piano company was made a party defendant, and service of the summons was personally made upon it. It defaulted and judgment was thereafter rendered in favor of the plaintiff, which, among other things, restrained the piano company paying the bonds or coupons to any person other than the plaintiff, and also directing it to pay to him the coupons as they fell due. On July 1, 1911, interest to the amount of $390 became due, and a similar amount January 1, 1912. Demand was made upon the piano company that it pay this amount to the plaintiff, which it has neglected and refused to do unless given security against being required to pay to another person. The security was not given and thereupon this motion was made. The only excuse offered for the refusal to pay is the fact that prior to the rendition of the judgment directing it to make the payment to the plaintiff the piano company was adjudicated a bankrupt. If that be true it is no reason why the payment should not be made.
I am of the opinion the motion should have been granted upon the ground that the piano company having permitted judgment to be rendered against it, without pleading its discharge in bankruptcy, and without interposing any answer at *819all, is now estopped from raising that question. It has the money and is at most a mere stakeholder. The judgment fixes the rights of the parties and by.it the piano company is restrained from paying the interest to any person other than the plaintiff, and it directs it to pay to him. At the time the motion was made to punish for contempt there was, therefore, due the plaintiff from the defendant $780, and it was its duty under the judgment to make that payment. It had no right to demand security and the plaintiff was justified in refusing to give it. Its refusal to make the payment constituted a contempt of court. (Park v. Park, 80 N. Y. 156.) A corporation may be fined for contempt of court (Judiciary Law [Consol. Laws, chap. 30; Laws of 1909, chap. 35], § 773), and its president is also a proper party to punish for contempt. (Matter of Westminster Realty Corporation, 123 App. Div. 797; Lawrence v. Harrington, 63 Hun, 195.)
The order appealed from, therefore, is reversed and the motion granted.
Ingraham, P. J., Laughlin, Clarke and Scott, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order to be settled on notice.